                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    MICHEAL R. HODGSON,

                              Plaintiff,1
                                                                   OPINION and ORDER
         v.
                                                                         19-cv-15-jdp
    WISCONSIN CENTRAL LTD, d/b/a CN,

                              Defendant.


        Plaintiff Micheal Hodgson injured himself by falling down a flight of stairs while on the

job for defendant Wisconsin Central Ltd. He is suing Wisconsin Central under the Federal

Employers’ Liability Act, contending that Wisconsin Central was negligent in failing to prevent

his injury.

        Wisconsin Central has filed three motions that are ready for review: (1) a motion for

partial summary judgment, Dkt. 16; (2) a motion to strike the testimony of Hans Timper,

Dkt. 17; and (3) a motion to exclude ten fact witnesses disclosed by Hodgson on February 24,

2020, Dkt. 33. For the reasons explained below, the court will grant the motion to strike and

grant the other two motions in part and deny them in part.



                                            ANALYSIS

A. Motion for partial summary judgment

        Hodgson alleges that he was injured when “the hand rail for the stairs gave way causing

[him] to fall off the stairs.” Dkt. 1, ¶ 9. He says that his damages “were caused, in whole or in



1
 In some of their filings, the parties identify the plaintiff’s first name as “Michael.” The court
has used the spelling in the complaint.
part, by the negligence of” Wisconsin Central. Id., ¶ 10. From the expert report he submitted,

I understand Hodgson to be contending that Wisconsin Central was negligent in failing to

maintain the handrail.

       FELA has the same elements as a negligence claim—duty, breach, causation, and

damages—but “the quantum of evidence required to establish liability in an FELA case is much

less than in an ordinary negligence action.” Harbin v. Burlington N. R.R. Co., 921 F.2d 129, 131

(7th Cir. 1990). Specifically, the causation requirement is met if “employer negligence played

any part, even the slightest, in producing the injury or death for which damages are sought.”

Rogers v. Missouri Pacific R.R. Co., 352 U.S. 500, 506 (1957). The employer’s duty under the

statute is to keep the workplace “reasonably safe.” Abernathy v. E. Illinois R.R. Co., 940 F.3d

982, 988 (7th Cir. 2019).

       For the purpose of summary judgment, Wisconsin Central concedes that a reasonable

jury could find that it violated FELA. But Wisconsin Central seeks to narrow the issues for trial

by eliminating some of Hodgson’s bases for finding negligence. Specifically, Wisconsin Central

moves for summary judgment on the questions whether it acted negligently by violating

regulations of the Occupational Health and Safety Administration, the International Building

Code, the Wisconsin Building Code, and the Wisconsin Safe Place Statute (Wis. Stat.

§ 101.11). See Fed. R. Civ. P. 56(a) (party may move for summary judgment on a “part” of a

claim). Hodgson doesn’t oppose much of Wisconsin Central’s motion. But he says that the

court should permit him to present evidence that Wisconsin Central violated 29 C.F.R.

§ 1910.25(b)(6), the Safe Place Statute, and the International Building Code.




                                               2
       1. OSHA regulation

       Section 1910.25 is an OSHA regulation about stairways. Section 1910.25(b)(6) states

that “[t]he employer must ensure: . . . each stair can support at least five times the normal

anticipated live load, but never less than a concentrated load of 1,000 pounds (454 kg) applied

at any point.” Wisconsin Central contends that § 1910.25(b)(6) doesn’t apply because

Hodgson alleges that the handrail, not the stairs themselves, was inadequate. Hodgson doesn’t

respond meaningfully to this contention. He points to testimony of his expert, Hans Timper

(an architect), who said that it is reasonable to infer that Wisconsin Central violated

§ 1910.25(b)(6) because Hodgson weighs 160 pounds. Dkt. 21 (Timper Dep. 77:6–14). But

that misses Wisconsin Central’s point, which is that § 1910.25(b)(6) says nothing about how

much weight handrails must be able to bear. Because Hodgson’s doesn’t address that issue, and

the plain language of the regulation doesn’t apply to handrails, the court will grant summary

judgment to Wisconsin Central on this issue.

       2. Safe Place statute

       Wisconsin’s Safe Place statute, Wis. Stat. § 101.11, requires employers to provide a

safe place of employment. Hodgson is not raising a separate claim under § 101.11, and he

doesn’t explain clearly in his brief how he intends to rely on that statute. But I understand him

to be saying that a violation of § 101.11 is evidence that Wisconsin Central was negligent for

the purpose of his FELA claim. Regardless how Hodgson intends to rely on § 101.11, that

statute has no place in this lawsuit. “What constitutes negligence for [FELA’s] purposes is a

federal question, not varying in accordance with the differing conceptions of negligence

applicable under state and local laws for other purposes.” Urie v. Thompson, 337 U.S. 163, 174

(1949). So I will grant Wisconsin Central’s motion for summary judgment on this issue.


                                               3
       3. International Building Code

       Neither side explains what the International Building Code is, but it appears to be a

model code relating to safety standards for buildings. Again, Hodgson appears to be relying on

portions of the code to show that Wisconsin Central violated the standard of care. Hodgson’s

expert, architect Hans Timper, says that Wisconsin Central violated provisions that require

handrails to be able to resist “a load of 50 pounds per linear foot” and a “concentrated load of

200 pounds.” Dkt. 17-1, at 2.

       Neither side develops an argument regarding whether industry standards can inform

the standard of care for a FELA claim. Wisconsin Central says that they can’t, but it doesn’t

cite any authority for that proposition. The court of appeals seems to assume that industry

standards are relevant. See Abernathy, 940 F.3d at 993 (discussing “industry standards” in the

context of determining what is “reasonably safe”). But Wisconsin Central raises another issue,

which is that Hodgson’s only evidence for a violation of the standards is Timper’s report, which

Wisconsin Central says is inadmissible. Because this argument dovetails with Wisconsin

Central’s motion to exclude Timper’s testimony, the court will consider that issue here.

       The court agrees that Timper’s report does not satisfy Federal Rule of Evidence 702,

which requires the court to determine whether an expert opinion is reliable and helpful to the

jury. See Bielskis v. Louisville Ladder, Inc., 663 F.3d 887, 893-94 (7th Cir. 2011). The proponent

of the expert must show three things: (1) the opinion is based upon sufficient facts or data, (2)

the opinion is the product of reliable principles and methods, and (3) the witness has applied

the principles and methods reliably to the facts of the case. U.S. v. Lupton, 620 F.3d 790, 798

(7th Cir. 2010). Hodgson hasn’t shown any of those things.




                                                4
        Timper’s report is a mere two pages. Timper doesn’t discuss the quality of the

workmanship of the handrail or explain his basis for concluding that the handrail had a

particular defect. Instead, Timper’s report includes four components: (1) a short summary of

Hodgson’s allegations; (2) a list of things that Timper reviewed; (3) excerpts from the

International Building Code and other authorities; (4) a conclusion that Wisconsin Central

failed to comply with the cited authorities. Timper doesn’t explain how or why he believes that

Wisconsin Central violated any of the rules that he cites and he doesn’t explain why he believes

that the hand rail was unsafe. Although he cites various documents that he reviewed, he doesn’t

explain how any of those documents informed his opinion.

        Timber’s report isn’t admissible. “In the idiom of Rule 702, the expert’s report contains

no indication of the ‘facts or data’ relied on, no indication that testimony based on the report

would be ‘the product of reliable principles and methods,’ and no indication that in formulating

his opinion the expert ‘applied the principles and methods reliably to the facts of the case.’”

Zamecnik v. Indian Prairie School Dist. No. 204, 636 F.3d 874, 881 (7th Cir. 2011). It is well

established that a court may not “admit opinion evidence that is connected to existing data

only by the ipse dixit of the expert.” General Electric Co. v. Joiner, 522 U.S. 136, 146 (1997).

Such a conclusory analysis would not assist the jury in determining whether Wisconsin Central

was negligent. So the court will not consider Timper’s report and will not permit Timper to

testify at trial.

        Wisconsin Central contends that, without an expert, Hodgson has no basis for relying

on industry regulations. But Wisconsin Central doesn’t explain why Hodgson may not cross

examine Wisconsin Central’s expert about relevant provisions of the Industry Building Code.

See LaBrec v. Wisconsin and Southern Railroad Company, No. 17-cv-828-jdp (W.D. Wis. Jan. 17,


                                                5
2019), Dkt. 62, at 4 (allowing plaintiff to cross examine defendant’s witnesses about

compliance with a manual). So the court will grant Wisconsin Central’s motion to strike

Timper’s testimony but deny the motion to exclude evidence about the International Building

Code.

B. Motion to exclude newly disclosed witnesses

        On February 24, 2020, Hodgson identified ten new fact witnesses that he wishes to call

at trial. Dkt. 33-1. Hodgson says that all of the new witnesses have “knowledge as to Plaintiff’s

life, physical condition prior to his injuries, his condition subsequent to his injuries, [and]

effects of the injuries on the plaintiff.” Id. Although Hodgson had already disclosed other

witnesses, such as his wife, who could testify about the same subject matter, he says that the

additional witnesses are necessary to rebut three new witnesses that Wisconsin Central

disclosed on February 10, 2020. Dkt. 33-3. Wisconsin Central says that its new witnesses were

present during a court hearing with Hodgson in November 2019 and that they will “impeach

[Hodgson’s] testimony that he is constantly spasming in pain.” Dkt. 36, at 3.

        Wisconsin Central objects to Hodgson’s new disclosures as untimely, contending that

Hodgson was aware of all of the witnesses long before he disclosed them. But Wisconsin

Central also delayed in disclosing its new witnesses: it acknowledges that it was aware of those

witnesses no later than “early December” 2019. Id. at 1. It’s opening brief also says nothing

about prejudice that it will suffer if the additional witnesses are allowed to testify. In its reply

brief, it says that it will be prejudiced by having to depose ten new witnesses before trial. It

also says that ten witnesses are unnecessarily cumulative. Those are both fair points. To

minimize any unfair prejudice or cumulative testimony, the court will allow Hodgson to choose

two additional witnesses. That should be sufficient for Hodgson to present his side of the story.


                                                 6
And because the scope of the witnesses’ testimony is limited, it should not be unduly

burdensome for Wisconsin Central to depose them, if it wishes to do so.

C. Schedule

       One final point about the case schedule. Because of the coronavirus emergency, the

court has suspended all jury trials through May 18, 2020.2 The trial in this case is scheduled

for June 1, 2020, so it falls just outside that window. But the court will continue to monitor

public health information and we will take additional steps as appropriate. For now, all pretrial

deadlines remain in place. But any party may request relief from a specific deadline with a

motion that explains the circumstances that warrant relief.



                                            ORDER

       IT IS ORDERED that:

       1. Wisconsin Central Ltd.’s motion for partial summary judgment, Dkt. 18, is
          GRANTED in part and DENIED in part. Plaintiff Micheal Hodgson may not rely
          on state law or OSHA regulations at trial. But Hodgson may cross examine
          Wisconsin Central’s expert about industry standards.

       2. Wisconsin Central’s motion to exclude the testimony of Hans Timper, Dkt. 16, is
          GRANTED.

       3. Wisconsin Central’s motion to exclude the testimony of ten witnesses disclosed by
          Hodgson on February 24, 2020, Dkt. 33, is GRANTED in part and DENIED in




2
 See U.S. District Court for the Western District of Wisconsin, “Coronavirus Update” (Mar.
18, 2020), https://www.wiwd.uscourts.gov/coronavirus-update.


                                               7
   part. Hodgson may have until April 8, 2020, to identify two of the ten witnesses he
   will call at trial.

Entered March 31, 2020.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      8
